NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3367-17T3

THE BANK OF NEW YORK
MELLON, f/k/a THE BANK OF
NEW YORK AS TRUSTEE FOR
THE CERTIFICATEHOLDERS OF
CWABS INC., ASSET-BACKED
CERTIFICATES, SERIES 2005-7,

          Plaintiff-Respondent,

v.

SEBASTIAN PACHOLEC,

          Defendant-Appellant,

and

UNIFUND CCR, LLC,

     Defendant.
_______________________________

                    Submitted September 10, 2019 – Decided October 2, 2019

                    Before Judges Ostrer and Susswein.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Ocean County, Docket No.
                    F-033592-15.
            Sebastian Pacholec, appellant pro se.

            Stern Lavinthal & Frankenberg, LLC, attorneys for
            respondent (Mark S. Winter, of counsel and on the
            brief).

PER CURIAM

      Defendant Sebastian Pacholec appeals from the judgment entered against

him in this mortgage foreclosure action. It is not disputed that defendant

borrowed $207,500 and has not made any payments since 2010. After this

appeal was filed, the trial judge, Judge Francis R. Hodgson, Jr., issued a ten -

page, single-spaced amplification letter pursuant to Rule 2:5-1(b). The trial

court's amplification is thorough, detailed, and well-reasoned. We affirm the

judgment against defendant substantially for the reasons set forth in Judge

Hodgson's amplification letter.

      Defendant's contentions on appeal do not warrant extensive discussion in

this written opinion. See R. 2:11-3(e)(1)(E). The record before us establishes

that defendant obtained a loan for $207,500 that was secured by a mortgage on

real property. That mortgage was eventually assigned to plaintiff Bank of New

York Mellon, giving it standing to initiate the foreclosure action. Despite

defendant's claim to the contrary, we agree with Judge Hodgson that the note

included a default provision that authorized plaintiff to proceed against the


                                                                        A-3367-17T3
                                       2
collateral property. We also are satisfied that the trial judge properly rejected

the defenses raised by defendant under the Truth in Lending Act (TILA) and

Fair Foreclosure Act (FFA). 15 U.S.C. §§ 1601 to 1667f; N.J.S.A. 2A:50-53 to

-68. The trial court properly concluded, for example, that defendant failed to

meet the burden of proof on the affirmative defense of payment, and that

plaintiff satisfied all of the pertinent process requirements set forth in TILA and

FFA, including timely service of a Notice of Intent to foreclose.

      To the extent that Judge Hodgson's amplification letter does not address

an argument raised by defendant on appeal, the contention lacks sufficient merit

to warrant discussion in this written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3367-17T3
                                        3